Case 5:19-cv-00621-JSM-PRL Document 29 Filed 11/19/20 Page 1 of 8 PageID 70
Case 5:19-cv-00621-JSM-PRL Document 29 Filed 11/19/20 Page 2 of 8 PageID 71
Case 5:19-cv-00621-JSM-PRL Document 29 Filed 11/19/20 Page 3 of 8 PageID 72




        Richard W. Smith                   Raymond J. Rotella
Case 5:19-cv-00621-JSM-PRL Document 29 Filed 11/19/20 Page 4 of 8 PageID 73




                                  EXHIBIT "A"
Case 5:19-cv-00621-JSM-PRL Document 29 Filed 11/19/20 Page 5 of 8 PageID 74
Case 5:19-cv-00621-JSM-PRL Document 29 Filed 11/19/20 Page 6 of 8 PageID 75
Case 5:19-cv-00621-JSM-PRL Document 29 Filed 11/19/20 Page 7 of 8 PageID 76
Case 5:19-cv-00621-JSM-PRL Document 29 Filed 11/19/20 Page 8 of 8 PageID 77
